

113 HR 3691 IH: Transparency in Military Lending Act of 2013
U.S. House of Representatives
2013-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3691IN THE HOUSE OF REPRESENTATIVESDecember 10, 2013Mr. Kildee introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to require additional disclosures when lending to military members and their dependents, and for other purposes.1.Short titleThis Act may be cited as the Transparency in Military Lending Act of 2013.2.Transparency in lending to military members and their dependents(a)Transparency and disclosuresSection 987(c) of title 10, United States Code, is amended by adding at the end the following:(3)Additional disclosures(A)In generalWith respect to any extension of consumer credit described under paragraph (1), a creditor shall provide to the member or dependent each of the following pieces of information, orally and in writing, and the creditor may not issue the credit unless the member or dependent signs a separate acknowledgment next to each piece of information acknowledging that the member or dependent has read each such piece:(i)A statement that the Department of Defense and each service branch, offers a variety of financial counseling services.(ii)A statement that other, lower interest rate loans, including potentially 0 percent interest loans, may be available through other financial institutions and military relief societies.(iii)Contact information for the nearest Department of Defense financial counseling office.(iv)The actual cost of the extension of credit, prepared as an amortization table showing what the cost to the member or dependent will be if paid off at different points over time.(B)Format of disclosuresThe disclosures required under this paragraph shall be made on a single sheet of paper and be in a bold, 14-point font.(C)List of financial counseling officesThe Secretary of Defense shall prepare a list of Department of Defense financial counseling offices, and make sure the list is available to creditors and the public..(b)Transparency for payday loans and vehicle loansSolely for purposes of the disclosures required under section 987(c)(3) of title 10, United States Code, the Secretary of Defense shall apply the definitions of payday loans and vehicle title loans under section 232.3 of title 32, Code of Federal Regulations, as providing that the terms of such loans are 10 years or less.